UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07493) Hennessy Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record. Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Procter & Gamble 10/11/2011 PG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Advisory vote on the company Say on Pay vote Issuer For 1 year 4. Frequency of future votes on executive comp. Issuer 1 year For 5. Amend the Companys articles of inc. Issuer For Against 6. Cumulative voting shareholder Against Against 7. Animal testing shareholder Against Against 8. Electioneering contributions shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Johnson & Johnson 4/26/2012 JNJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote to approve executive comp. Issuer For For 3. Approval of companys 2012 l/t incentive plan Issuer For For 4. Rat PricewaterhouseCoopers Issuer For Against 5. Prop on ind. Board chairman shareholder Against Against 6. On binding vote on political contributions shareholder Against Against 7. On adopting non-animal methods for training shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/26/2012 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of executive compensation Issuer For Against 4. Re publication of political contributions shareholder Against Against 5. Re actions by written consent shareholder Against Against 6. Re special shareholder meetins shareholder Against Against 7. Re advisory vote on director pay shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Johnson & Johnson 4/26/2012 JNJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote to approve executive comp. Issuer For For 3. Approval of companys 2012 l/t incentive plan Issuer For For 4. Rat PricewaterhouseCoopers Issuer For Against 5. Prop on ind. Board chairman shareholder Against Against 6. On binding vote on political contributions shareholder Against Against 7. On adopting non-animal methods for training shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T Incorp. 4/27/2012 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent auditors Issuer For For 3. Advisory approval of executive compensation Issuer For For 4. Amend Certificate of incorporation Issuer For Against 5. Political contirbutions report Shareholder Against Against 6. Limit wireless network manangement Shareholder Against Against 7. Independent Board Chairman Shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Electric 4/25/2012 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/ting firm Issuer For For 3. Approval of amendment to GE 2007 l/t incentive plan Issuer For For 4. Approval of material terms of senior officer perf. Goals Issuer For Against 5. Cumulative voting shareholder Against Against 6. Nuclear activities shareholder Against Against 7. Independent Bard Chariman shareholder Against Against 8. Shareowner action b written consent shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon 5/3/2012 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Vote to approve executive compensation Issuer For Against 4. Disclosure of prior governemnt service shareholder Against Against 5. Disclosure oflobbing activities shareholder Against Against 6. Vesting of performance stock units shareholder Against Against 7. Right to calla special meeting shareholder Against Against 8. Action by written consent shareholder Against Against 9. Network neutrality for wireless broadband shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt E.I. Du Pont 4/25/2012 DD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg publicv accounting firm Issuer For For 3. Approve executive compensation Issuer For Against 4. On independent chair shareholder against Against 5. On executive compensation report shareholder against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon Comm. 5/3/2012 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. pubic a/c firm Issuer For For 3. Vote to approve executive compensation Issuer For Against 4. Disclosure of prior government service shareholder against Against 5. Dislcosure of lobbying acitivities shareholder against Against 6. Vesting of performance stock units shareholder against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kraft Foods, Inc. 5/23/2012 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Amendment of Articles of Incorporation Issuer For For 4. Rat independent auditors Issuer For Against 5. Sustainable forestry report shareholder Against Against 6. Producer responsibility for packaging shareholder Against Against 7. Report on lobbying shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp 5/30/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Exclusive forum provisions shareholder Against Against 5. Independent chairman shareholder Against Against 6. Lobbying disclosure shareholder Against Against 7. Country selection guidelines shareholder Against Against 8. Hydraulic fracturing shareholder Against Against 9. Accident risk oversight shareholder Against 10. Special meetings shareholder Against 11. Independent Director w/environamental expertise shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. Inc. 5/22/2012 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Action by written consent shareholder Against Against 5. Special shareholder meetings shareholder Against Against 6. Report on charitable and poitical contribtuions shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Intel Corp. 5/17/2012 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Against 4. Whether to hold an advisory vote on political contrib. shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Travelers 5/23/2012 TRV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve executive compensation Issuer For Against 4. Political contribtions and expenditures shareholder Against Hennessy Balanced Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt McDonald's Corp 5/24/2012 MCD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Approval of 2012 omnibus tock ownership plan Issuer For For 4. Approval of declassification of the BOD Issuer For For 5. Approval of shareholder's right to call special meetngs Issuer For For 6. Approve Ernst & Young Issuer For Against 7. Requesting a nutrition report shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Procter & Gamble 10/11/2011 PG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Advisory vote on the company Say on Pay vote Issuer For 1 year 4. Frequency of future votes on executive comp. Issuer 1 year For 5. Amend the Companys articles of inc. Issuer For Against 6. Cumulative voting shareholder Against Against 7. Animal testing shareholder Against Against 8. Electioneering contributions shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Johnson & Johnson 4/26/2012 JNJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Advisory vote to approve executive comp. Issuer For For 3. Approval of companys 2012 l/t incentive plan Issuer For For 4. Rat PricewaterhouseCoopers Issuer For Against 5. Prop on ind. Board chairman shareholder Against Against 6. On binding vote on political contributions shareholder Against Against 7. On adopting non-animal methods for training shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Pfizer Incorp. 4/26/2012 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approval of executive compensation Issuer For Against 4. Re publication of political contributions shareholder Against Against 5. Re actions by written consent shareholder Against Against 6. Re special shareholder meetins shareholder Against Against 7. Re advisory vote on director pay shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt A T & T Incorp. 4/27/2012 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat of independent auditors Issuer For For 3. Advisory approval of executive compensation Issuer For For 4. Amend Certificate of incorporation Issuer For Against 5. Political contirbutions report Shareholder Against Against 6. Limit wireless network manangement Shareholder Against Against 7. Independent Board Chairman Shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt General Electric 4/25/2012 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/ting firm Issuer For For 3. Approval of amendment to GE 2007 l/t incentive plan Issuer For For 4. Approval of material terms of senior officer perf. Goals Issuer For Against 5. Cumulative voting shareholder Against Against 6. Nuclear activities shareholder Against Against 7. Independent Bard Chariman shareholder Against Against 8. Shareowner action b written consent shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt E.I. Du Pont 4/25/2012 DD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind reg publicv accounting firm Issuer For For 3. Approve executive compensation Issuer For Against 4. On independent chair shareholder against Against 5. On executive compensation report shareholder against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Verizon Comm. 5/3/2012 VZ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. pubic a/c firm Issuer For For 3. Vote to approve executive compensation Issuer For Against 4. Disclosure of prior government service shareholder against Against 5. Dislcosure of lobbying acitivities shareholder against Against 6. Vesting of performance stock units shareholder against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Kraft Foods, Inc. 5/23/2012 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Amendment of Articles of Incorporation Issuer For For 4. Rat independent auditors Issuer For Against 5. Sustainable forestry report shareholder Against Against 6. Producer responsibility for packaging shareholder Against Against 7. Report on lobbying shareholder Against Hennnessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Chevron Corp 5/30/2012 CVS Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat reg public a/c ing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Exclusive forum provisions shareholder Against Against 5. Independent chairman shareholder Against Against 6. Lobbying disclosure shareholder Against Against 7. Country selection guidelines shareholder Against Against 8. Hydraulic fracturing shareholder Against Against 9. Accident risk oversight shareholder Against 10. Special meetings shareholder Against 11. Independent Director w/environamental expertise shareholder Against Hennnessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Merck & Co. Inc. 5/22/2012 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat ind. Reg. public a/cing firm Issuer For For 3. Approve executive compensation Issuer For Against 4. Action by written consent shareholder Against Against 5. Special shareholder meetings shareholder Against Against 6. Report on charitable and poitical contribtuions shareholder Against Hennnessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt Intel Corp. 5/17/2012 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat Ernst & Young Issuer For For 3. Approve executive compensation Issuer For Against 4. Whether to hold an advisory vote on political contrib. shareholder Against Hennnessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt The Travelers 5/23/2012 TRV Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Rat KPMG Issuer For For 3. Approve executive compensation Issuer For Against 4. Political contribtions and expenditures shareholder Against Hennessy Total Return Period: 7/1/2011 to 6/30/2012 Company Name Meeting Date Cusip Ticker For/Against Mgmnt McDonald's Corp 5/24/2012 MCD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: For 1. Directors Issuer For For 2. Approve executive compensation Issuer For For 3. Approval of 2012 omnibus tock ownership plan Issuer For For 4. Approval of declassification of the BOD Issuer For For 5. Approval of shareholder's right to call special meetngs Issuer For For 6. Approve Ernst & Young Issuer For Against 7. Requesting a nutrition report shareholder Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hennessy Funds, Inc. By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Principal Executive Officer Date 7/31/12
